Exhibit 10.1


M/I HOMES, INC.
2006 DIRECTOR EQUITY INCENTIVE PLAN
 
1.00 PURPOSE AND EFFECTIVE DATE
 
1.01 Purpose. This Plan is intended to foster and promote the long-term
financial success of the Company and to increase shareholder value by
[1] providing Directors an opportunity to acquire an ownership interest in the
Company and [2] enabling the Company to attract and retain the services of
outstanding Directors upon whose judgment, interest and special efforts the
successful conduct of the Company’s business is dependent.
 
1.02 Effective Date. The Plan will be effective upon its approval by the
affirmative vote of the Company’s shareholders (the “Effective Date”). Subject
to Section 11.00, the Plan will continue until the tenth anniversary of the
Effective Date.
 
2.00 DEFINITIONS
 
When used in this Plan, the following words, terms and phrases have the meanings
given to them in this section unless another meaning is expressly provided
elsewhere in this document or clearly required by the context. When applying
these definitions and any other word, term or phrase used in this Plan, the form
of any word, term or phrase will include any and all of its other forms.
 
Act. The Securities Exchange Act of 1934, as amended. References to any
provision of the Act or rule thereunder shall include any successor provisions
and rules.
 
Annual Meeting. The annual meeting of the Company’s shareholders.
 
Award. Any Option, Restricted Stock, Whole Share and Stock Unit granted under
the Plan.
 
Award Agreement. The written or electronic agreement between the Company and
each Participant that describes the terms and conditions of each Award and the
manner in which it will or may be settled if earned. If there is a conflict
between the terms of this Plan and the terms of the Award Agreement, the terms
of this Plan will govern.
 
Beneficiary. The person a Participant designates to receive (or to exercise) any
Plan benefit (or right) that is unpaid (or unexercised) when the Participant
dies. A Beneficiary may be designated only by following the procedures described
in Section 12.03; neither the Company nor the Committee is required to infer a
Beneficiary from any other source.
 
Board. The Company’s board of directors.
 
Change in Control. As defined under Code §409A.
 
Code. The Internal Revenue Code of 1986, as amended or superseded after the
Effective Date and any applicable rulings or regulations issued under the Code.
 
Committee. The Board’s Compensation Committee which, will be comprised of at
least three persons, each of whom is a “non-employee” director within the
meaning of Rule 16b-3 under the Act.
 
Company. M/I Homes, Inc., an Ohio corporation, and any and all successors to it.
 
Director. A person who, on an applicable Grant Date [1] is an elected member of
the Board (or has been appointed to the Board to fill an unexpired term and will
continue to serve at the expiration of that term only if elected by the
shareholders) and [2] is not an Employee. For purposes of applying this
definition, a Director’s status will be determined as of the Grant Date
applicable to each affected Award.
 
Disabled. As defined under Code §409A.
 
Employee. Any person who, on any applicable date, is a common law employee of
the Company or any Related Entity. A worker who is classified as other than a
common law employee but who is subsequently reclassified as a common law
employee of the Company or a Related Entity for any reason and on any basis will
be treated as a common law employee only from the date that reclassification
occurs and will not retroactively be reclassified as an Employee for any purpose
of this Plan.
 
Exercise Price. The amount, if any, a Participant must pay to exercise an Award.
 
Fair Market Value. The value of one share of Stock on any relevant date,
determined under the following rules:
 
[1] If the Stock is traded on an exchange, the reported “closing price” on the
relevant date, if it is a trading day, otherwise on the next trading day;
 
[2] If the Stock is traded over-the-counter with no reported closing price, the
mean between the lowest bid and the highest asked prices on that quotation
system on the relevant date if it is a trading day, otherwise on the next
trading day; or
 
[3]  If neither [1] nor [2] applies, the fair market value as determined by the
Committee in good faith.
 
Full-Value Award. Restricted Stock, Whole-Share and Stock Unit Awards that, by
the terms of the Award Agreement through which they are issued, are to be
settled in shares of Stock.
 
Grant Date. The date an Award is granted.
 
Option. The right granted under Section 6.00 to a Participant to purchase a
share of Stock at a stated price for a specified period of time.
 
Participant. Any Director to whom an Award has been granted and which is still
outstanding.
 
Plan. The M/I Homes, Inc. 2006 Director Equity Incentive Plan.
 
Plan Year. The Company’s fiscal year.
 
Related Entity. Any entity that is or becomes related to the Company through
common ownership as determined under Code §414(b) or (c) but modified as
permitted under Prop. Treas. Reg. §1.409A-1(b)(5)(iii)(D) and any successor to
those proposed regulations.
 
Restricted Stock. A share of Stock issued to a Participant contingent upon
satisfaction of conditions described in Section 8.00.
 
Restriction Period. The period over which the Committee will determine if a
Participant has met conditions placed on Restricted Stock.
 
Stock. The common shares, $.01 par value, issued by the Company or any security
issued by the Company in substitution, exchange or in place of these shares.
 
Stock Unit. A right to receive payment of a share of Stock as provided in
Section 9.00.
 
Whole-Share. A share of Stock issued under Section 7.00.
 
3.00 PARTICIPATION
3.01 Awards to Directors.
 
[1] Consistent with the terms of the Plan and subject to Section 3.02, the Board
will [a] decide which Directors will be granted Awards and [b] specify the type
of Award to be granted to Directors and the terms upon which those Awards will
be granted and may be earned.
 
[2] The Board may establish different terms and conditions [a] for each type of
Award granted to a Director, [b] for each Director receiving the same type of
Award and [c] for the same Director for each Award the Director receives,
whether or not those Awards are granted at different times.
 
3.02 Conditions of Participation. By accepting an Award, each Director agrees:
 
[1] To be bound by the terms of the Award Agreement and the Plan and to comply
with all administrative rules and regulations imposed by the Committee; and
 
[2] That the Board may amend the Plan and the Committee may amend the Award
Agreements without any additional consideration to the extent necessary to avoid
penalties arising under Code §409A, even if those amendments adversely affect
rights granted under the Plan or Award Agreement (or both) before those
amendments.
 
4.00 ADMINISTRATION
 
4.01 Duties. The Committee is responsible for administering the Plan and has all
powers appropriate and necessary to that purpose. Consistent with the Plan’s
objectives, the Committee may adopt, amend and rescind rules and regulations
relating to the Plan and has complete discretion to make all other decisions
necessary or advisable for the administration and interpretation of the Plan.
Any action by the Committee will be final, binding and conclusive for all
purposes and upon all persons.
 
4.02 Delegation of Duties. In its sole discretion, the Committee may delegate
any ministerial duties associated with the Plan to any person (including
Employees) that it deems appropriate.
 
4.03 Award Agreement. As soon as reasonably practicable after the Grant Date,
the Committee will prepare and deliver an Award Agreement to each affected
Participant. The Award Agreement will describe the terms of the Award, including
[1] the type of Award and when and how it may be exercised or earned, [2] any
Exercise Price associated with that Award, [3] how the Award will or may be
settled, and [4] any other applicable terms and conditions affecting the Award.
 
4.04 Restriction on Repricing. Regardless of any other provision of this Plan,
none of the Board, the Company or the Committee may “reprice” (as defined under
rules issued by the exchange on which the Stock is then traded or, if the Stock
is not then traded on an exchange, as defined under rules issued by the New York
Stock Exchange) any Award without the prior approval of the shareholders.
 
5.00 LIMITS ON STOCK SUBJECT TO AWARDS
 
5.01 Number of Authorized Shares of Stock. Subject to Section 5.03, the number
of shares of Stock issued under the terms of this Plan may not exceed 200,000.
The shares of Stock to be delivered under the Plan may consist, in whole or in
part, of shares of treasury Stock or authorized but unissued shares of Stock not
reserved for any other purpose.
 
5.02 Share Accounting. As appropriate, the limit imposed under Section 5.01:
 
[1] Will be conditionally reduced by the number of shares of Stock subject to
any outstanding Award; and
 
[2] Will be absolutely reduced by [a] the number of shares of Stock issued
pursuant to the exercise of an Option and [b] the number of shares of Stock
issued because the terms of a Full-Value Award Agreement have been met; but
 
[3] Will be increased by the number of shares of Stock subject to any Award
that, for any reason, is forfeited, cancelled, terminated, relinquished,
exchanged or otherwise settled without the issuance of shares of Stock.
 
5.03 Adjustment in Capitalization. If, after the Effective Date, there is a
Stock dividend or Stock split, recapitalization (including payment of an
extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to shareholders, exchange of shares or other similar
corporate change affecting the Stock, the Committee will appropriately adjust
[1]  the aggregate number of shares of Stock available for Awards under Section
5.01 or subject to outstanding Awards (as well as any share-based limits imposed
under this Plan), [2] the respective Exercise Price applicable to outstanding
Awards and [3] any other terms, conditions or restrictions affecting any
outstanding Awards.
 
6.00 OPTIONS
 
6.01 Grant of Options. Subject to the terms, restrictions and conditions
specified in the Plan and the associated Award Agreement, the Board may grant
Options to Directors at any time during the term of this Plan.
 
6.02 Exercise Price. Each Option will bear an Exercise Price at least equal to
Fair Market Value on the Grant Date.
 
6.03 Exercise of Options. Options will be exercisable at the time (or times)
specified in the Award Agreement, provided that no Option will be exercisable
more than ten years after it is granted.
 
6.04 Exercise Procedures and Payment for Options. The Exercise Price associated
with each Option must be paid under procedures described in the Award Agreement.
These procedures may include payment in cash (or a cash equivalent), a cashless
exercise (including by withholding shares of Stock deliverable upon exercise and
through a broker assisted arrangement to the extent permitted by applicable law)
and allowing a Participant to tender shares of Stock he or she already has owned
for at least six months before the exercise date, either by actual delivery of
the previously owned shares of Stock or by attestation, valued at their Fair
Market Value on the exercise date, as partial or full payment of the Exercise
Price or any combination of those procedures. A Participant may exercise an
Option only by sending to the Committee (or its designee) a completed exercise
notice (in the form prescribed by the Committee) along with payment (or
designation of an approved payment procedure) of the Exercise Price. As soon as
reasonably practicable after those steps are taken, the Committee will cause the
appropriate share certificates to be issued.
 
6.05 Rights Associated With Options. 
 
[1] A Participant to whom an unexercised Option has been granted will have no
voting or dividend rights with respect to the shares of Stock underlying that
unexercised Option and the Option will be transferable only to the extent
provided in Section 12.02.
 
[2] Unless otherwise specified in the Award Agreement or provided in the
Plan, shares of Stock acquired through the exercise of an Option [a] will bear
all dividend and voting rights associated with the Stock and [b] will be
transferable, subject to applicable federal securities laws, the requirements of
any exchange, market or other quotation system on or through which shares of
Stock are then traded or any blue sky or state securities laws.
 
7.00 WHOLE-SHARES
 
Subject to the terms, restrictions and conditions specified in the Plan and the
associated Award Agreement, the Board may grant Whole-Shares to Directors at any
time during the term of this Plan.
 
8.00 RESTRICTED STOCK
 
8.01 Grant of Restricted Stock. Subject to the terms, restrictions and
conditions specified in the Plan and the associated Award Agreement, the Board
may grant shares of Restricted Stock to Directors at any time during the term of
this Plan.
 
8.02 Earning Restricted Stock. Subject to the terms, restrictions and conditions
specified in the Plan and the associated Award Agreement:
 
[1] Terms, restrictions and conditions imposed on shares of Restricted Stock
granted to Directors will lapse as described in the Award Agreement, provided,
however, that notwithstanding anything to the contrary in the Plan or the Award
Agreement, no terms, restrictions or conditions imposed on such shares of
Restricted Stock will lapse sooner than three years after the Grant Date.
 
[2] During the Restriction Period, the certificates evidencing the shares of
Restricted Stock will be held by the Company as escrow agent. After the end of
the Restriction Period, the shares of Restricted Stock will be:
 
[a] Forfeited, if all terms, restrictions and conditions described in the Award
Agreement have not been met; or
 
[b] Released from escrow and distributed to the Participant as soon as
reasonably practicable after the last day of the Restriction Period, if all
terms, restrictions and conditions specified in the Award Agreement have been
met.
 
[3] Any Restricted Stock Award relating to a fractional share of Stock will be
rounded to the next whole share when settled.
 
8.03 Rights Associated With Restricted Stock. During the Restriction Period and
unless the associated Award Agreement specifies otherwise:
 
[1] Shares of Restricted Stock may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated; but
 
[2] Each Participant to whom shares of Restricted Stock have been issued:
 
[a] May exercise full voting rights associated with those shares of Restricted
Stock; and
 
[b] Will be entitled to receive all dividends and other distributions paid
during the Restriction Period with respect to the shares of Restricted Stock,
provided, however, that if any dividends or other distributions are paid in
shares of Stock, those shares will be subject to the same terms, restrictions
and conditions, including without limitation, the transferability and
forfeitability, as the shares of Restricted Stock with respect to which they
were issued.
 
9.00 STOCK UNITS
 
9.01 Granting Stock Units. Subject to the terms, restrictions and conditions
specified in the Plan and the associated Award Agreement, the Board may grant
Stock Units to Directors at any time during the term of this Plan.
 
9.02 Settling Stock Units. 
 
[1] All Stock Units will be settled as of the date of the Director’s separation
from service (as defined in Code §409A) from the Company.
 
[2] All Stock Units to be settled under Section 9.02[1] will be settled in
shares of Stock. The number of shares of Stock distributed will equal the whole
number of Stock Units to be settled in shares of Stock, with the Fair Market
Value of any fractional share of Stock distributed in cash.
 
[3] If a Participant dies before his or her Stock Units have been settled, those
Stock Units that have not been settled will be settled in shares of Stock and
paid to the Participant’s Beneficiary in the manner described in Section
9.02[2].
 
9.03 Dividends. Any dividends and other distributions paid after the Grant Date
of Stock Units with respect to shares of Stock will accrue and be added to the
Participant’s Stock Units. Such dividends and other distributions will be
settled under the provisions of Section 9.02.
 
10.00 TERMINATION/BUY OUT
 
10.01 Death or Disability. Unless specified otherwise in the Award Agreement or
this Plan:
 
[1] All Options then held by a Participant who dies or becomes Disabled (whether
or not then exercisable) will be fully exercisable when the Participant dies or
becomes Disabled and may be exercised at any time before the earlier of [a] the
expiration date specified in the Award Agreement or [b] five years after the
date of death or Disability.
 
[2] All restrictions applicable to Restricted Stock and Stock Units granted to a
Participant will lapse when the Participant dies or becomes Disabled.
 
[3] All restrictions applicable to Whole-Share Awards will lapse when the
Participant dies or becomes Disabled.
 
10.02 Termination for any Other Reason. Unless specified otherwise in the Award
Agreement or this Plan (but only to the extent permitted under Code §409A), any
Awards that are outstanding when a Participant terminates his or her service on
the Board for any reason not described in Section 10.01 will be forfeited.
 
10.03 Buy Out of Awards. At any time, the Board, in its sole discretion and
without the consent of the Participant, may cancel any or all outstanding Awards
held by that Participant by providing to that Participant written notice (“Buy
Out Notice”) of its intention to exercise the rights reserved in this section.
If a Buy Out Notice is given, the Company also will pay to each affected
Participant the difference between [1] the Fair Market Value of each Award (or
portion of an Award) to be cancelled and [2] the Exercise Price associated with
each cancelled Award. However, unless otherwise specified in the Award
Agreement, no payment will be made with respect to any Awards that are not
exercisable when cancelled under this section. The Company will complete any buy
out made under this section as soon as reasonably practicable after the date of
the Buy Out Notice. Payment of the buy out amount will be made in whole shares
of Stock. The number of whole shares of Stock included in the buy out amount
will be determined by dividing the amount of the payment to be made in shares of
Stock by the Fair Market Value as of the date determined by the Board. In the
event that the calculation described in the preceding sentence results in a
fractional share of Stock, the buy out amount will be rounded to the next whole
share when settled.
 
11.00 AMENDMENT, MODIFICATION AND TERMINATION OF PLAN
 
The Board may terminate, suspend or amend the Plan at any time without
shareholder approval except to the extent that shareholder approval is required
to satisfy applicable requirements imposed by [1] Rule 16b-3 under the Act, or
any successor rule or regulation, [2] applicable requirements of the Code or
[3] any exchange, market or other quotation system on or through which the
Company’s securities are then traded. Also, no Plan amendment may [4] cause the
Plan to fail to meet requirements imposed by Rule 16b-3 or [5] without the
consent of the affected Participant (and except as specifically provided
otherwise in this Plan or the Award Agreement), adversely affect any Award
granted before the amendment, modification or termination. However, nothing in
this section will restrict the Board’s right to amend the Plan and the
Committee’s right to amend any Award Agreements without any additional
consideration to affected Participants to the extent necessary to avoid
penalties arising under Code §409A, even if those amendments adversely affect
rights granted under the Plan or Award Agreement (or both) before those
amendments.
 
12.00 MISCELLANEOUS
 
12.01 Change in Control. Upon a Change in Control, all of a Participant’s Awards
will be fully exercisable and all restrictions will lapse.
 
12.02 Assignability. Except as described in this section or as provided in
Section 12.03, an Award may not be transferred except by will or the laws of
descent and distribution and, during the Participant’s lifetime, may be
exercised only by the Participant or the Participant’s guardian or legal
representative. However, with the permission of the Committee, a Participant may
transfer Awards to a revocable intervivos trust of which the Participant is the
settlor, or may transfer Awards to any member of the Participant’s immediate
family, any trust, whether revocable or irrevocable, established solely for the
benefit of the Participant’s immediate family, any partnership or limited
liability company whose only partners or members are members of the
Participant’s immediate family or an organization described in Code §501(c)(3)
(“Permissible Transferees”). Any Award transferred to a Permissible Transferee
will continue to be subject to all of the terms and conditions that applied to
the Award before the transfer and to any other rules prescribed by the
Committee. A Permissible Transferee may not retransfer an Award except by will
or the laws of descent and distribution and then only to another Permissible
Transferee.
 
12.03 Beneficiary Designation. Subject to the terms, restrictions and conditions
specified in the Plan and the associated Award Agreement, each Participant may
name a Beneficiary or Beneficiaries (who may be named contingently or
successively) to receive or to exercise any Award that is unpaid or unexercised
at the Participant’s death. Unless otherwise provided in the Beneficiary
designation, each designation made will revoke all prior designations made by
the same Participant, must be made on a form prescribed by the Committee and
will be effective only when filed in writing with the Committee. If a
Participant has not made an effective Beneficiary designation, the deceased
Participant’s Beneficiary will be his or her surviving spouse or, if none, the
deceased Participant’s estate. The identity of a Participant’s designated
Beneficiary will be based only on the information included in the latest
Beneficiary designation form completed by the Participant and will not be
inferred from any other evidence.
 
12.04 No Guarantee of Continuing Services. Except as specifically provided
elsewhere in the Plan, nothing in the Plan may be construed as:
 
[1] Conferring on any Participant any right to continue as a director of the
Company or any Related Entity;
 
[2] Guaranteeing that any Director will be selected to be a Participant; or
 
[3] Guaranteeing that any Participant will receive any Awards.
 
12.05 No Limitation on Compensation. Nothing in the Plan is to be construed to
limit the right of the Company to establish other plans or to pay compensation
to its Directors, in cash or property, in a manner not expressly authorized
under the Plan.
 
12.06 Requirements of Law. The grant of Awards and the issuance of shares of
Stock will be subject to all applicable laws, rules and regulations and to all
required approvals of any governmental agency or exchange, market or other
quotation system on or through which the Company’s securities are then traded.
Also, no shares of Stock will be issued under the Plan unless the Company is
satisfied that the issuance of those shares of Stock will comply with applicable
federal and state securities laws. Certificates for shares of Stock delivered
under the Plan may be subject to any stock transfer orders and other
restrictions that the Committee believes to be advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any exchange, market or other quotation system on or through which the Company’s
securities are then traded, or any other applicable federal or state securities
law. The Committee may cause a legend or legends to be placed on any
certificates issued under the Plan to make appropriate reference to restrictions
within the scope of this section.
 
12.07 Governing Law. The Plan, and all agreements hereunder, will be construed
in accordance with and governed by the laws (other than laws governing conflicts
of laws) of the State of Ohio.
 